      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 1 of 21



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  KAREEM NISBETT, Individually and on                ECF CASE
  behalf of all other persons similarly
  situated,
                                                     No.: ____________________
                   Plaintiff,
                                                     CLASS ACTION COMPLAINT
            v.
                                                     JURY TRIAL DEMANDED
  CCFCO MANAGEMENT, d/b/a Eve
  Farms,

                   Defendant.




                                      INTRODUCTION

       1.        Plaintiff Kareem Nisbett, who is legally blind, brings this civil rights action

against Defendant CCFCO Management, d/b/a Eve Farms (“Defendant”) for its failure to

design, construct, maintain, and operate Defendant’s Website, www.evefarms.com (the

“Website”), to be fully accessible to and independently usable by Plaintiff Nisbett and other

blind or visually-impaired people. Defendant denies full and equal access to its Website.

       2.        Plaintiff Nisbett, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), and New York State

Human Rights Law (“NYSHRL”) against Defendant.

       3.        Plaintiff Nisbett seeks a permanent injunction to cause Defendant to change

its corporate policies, practices, and procedures so that its Website will become and remain

accessible to blind and visually-impaired consumers.




                                               -1-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 2 of 21



                                        THE PARTIES

        4.      Plaintiff Nisbett is, at all relevant times, a resident of the Bronx, New York,

Bronx County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., and the

NYSHRL.

        5.      Defendant is at all relevant times a foreign business corporation that is

organized under California law, and is authorized to do business in the State of New York.

                               JURISDICTION AND VENUE

        6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Nisbett’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

        7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Nisbett’s NYSHRL, N.Y. Exec. Law Article 15 claims.

        8.      Venue is proper under §1391(b)(2) as a substantial part of the events giving

rise to the claims occurred in this District: Plaintiff Nisbett is a resident of this District; and

he has attempted to access the Website in this District and, in doing so, was denied the full

use and enjoyment of the facilities, goods, and services of the Website while in New York

County.

        9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                               -2-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 3 of 21



                                 NATURE OF ACTION

       10.     Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”), NVDA and VoiceOver are among the most popular.

       11.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.

       12.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure Defendant’s Website is accessible.

       13.     For a website to be equally accessible to a blind or visually impaired person,

under these guidelines, it should have following:

               a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows




                                            -3-
         Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 4 of 21



when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating a

website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose of

the webpage, versus being blank. Screen readers read out page headings, allowing users to

quickly skip to a section. Navigation is, however, very difficult without those headings.

                e.      Equivalent text is provided when using scripts.

                f.      Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult for

a visually impaired or blind individual to complete the forms, as they do not know what

the fields, how to input data, or what options to select (e.g., selecting a date or a size). A

compliant website will, instead, provide labels or instructions when content requires user

input. This includes captcha prompts, requiring the user to verity that he or she is not a

robot.

                g.      Information about the meaning and structure of content is conveyed

by more than the visual presentation of content.

                h.      Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it cause problems in screen readers

which use IDs for labeling controls and table headings.




                                             -4-
        Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 5 of 21



               i.       Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

               j.       The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

               k.       No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.

               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.




                                             -5-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 6 of 21



                                 STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

       14.     Defendant is an online retailer of CBD products for men and women.

Products available for purchase on its Website include CBD oils and pre-rolled CBD joints.

       15.     Defendant’s Website is heavily integrated with its retail operation, serving

as its gateway. Through the Website, Defendant’s customers are, inter alia, able to: learn

information about Defendant’s company; learn information about hemp and CBD,

including how it can be administered and effects; learn about the products available for

purchase on the Website; learn about the return policy; and learn about rewards.

       16.     Defendant’s Website is a commercial marketplace. Without any brick and

mortar locations, the Website is the main point of sale for the company.

       17.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Nisbett and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its retail operations.

Due to Defendant’s failure and refusal to remove access barriers to its Website, Plaintiff

Nisbett and visually-impaired persons have been and are still being denied equal access to

Defendant’s retail operations and the numerous facilities, goods, services, and benefits

offered to the public through its Website.

       18.     Plaintiff Nisbett cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient screen-reader user and uses it to access the

Internet. He has visited the Website on separate occasions using screen-reading software.

       19.     During his visits to the Website, the last occurring on or about February 20,

2020, Plaintiff Nisbett encountered multiple access barriers that denied him the full




                                             -6-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 7 of 21



enjoyment of the facilities, goods, and services of the Website and the facilities, goods, and

services of Defendant’s retail operations. Because of these barriers he was unable to,

substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking alt-text describing them. Some images are not even detected by screen

reader. On the home page, for example, images are labeled only with a long string of

numbers. On the item pages, no images are detected; sighted users get several. Lab tests

for products are also presented as inaccessible images, with no alt-text explaining what is

depicted. Plaintiff Nisbett also had difficulty learning about Defendant’s products because

the sublinks in the main navigation menu are not accessible to a screen reader. For

example, a sighted user can hover over “Discover” and access a sublink to FAQs. There

appears to be no other way for a screen reader user to access that page on the Website. The

same is true of all other pages accessed only by these sublinks.

               b.      Navigate the Website. Plaintiff Nisbett had difficulty navigating this

Website with his screen reader. As mentioned above, several links are inaccessible. There

is inconsistent heading navigation. Screen reader users cannot access star reviews from

main shopping pages as sighted users can. Rather, screen reader users must take an

additional step of navigating to specific product pages to access reviews. Plaintiff Nisbett

could not locate Defendant’s social media accounts equal to a sighted user because the

links embedded on the Website are not properly labeled. Plaintiff Nisbett encountered

difficulty trying to complete a purchase. When trying to add an item to his cart, he was

told that it was unavailable even though it was available. The cart is not properly labeled




                                              -7-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 8 of 21



and therefore is difficult to locate with a screen reader. Lastly, the checkout form is not

properly labeled. For example, one field was labeled “edit required entry spin button.”

       20.     Plaintiff Nisbett was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

               a.      Lack of alt-text for images.

               b.      Fieldset elements are not labeled with legend elements.

               c.      Frames do not have a title.

               d.      Webpages have duplicate IDs which cause problems in screen

readers.

               e.      Headings are not nested correctly, and headings are empty.

               f.      Links use general text like “here” which don’t explain the link

purpose.

               g.      Webpages have markup errors.

Defendant Must Remove Barriers to Defendant’s Website

       20.     Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Nisbett, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendant offer to the public on its Website.

The Website’s access barriers that Plaintiff Nisbett encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from taking advantage of

Defendant’s retail operations and enjoying it equal to sighted individuals.




                                            -8-
      Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 9 of 21



       21.        If the Website was equally accessible to all, Plaintiff Nisbett could

independently navigate it, learn about Defendant’s products, learn about CBD in general

and complete a purchase, as sighted users can.

       22.        Through his attempts to use the Website, Plaintiff Nisbett has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       23.        Because simple compliance with the WCAG 2.0 Guidelines would provide

Plaintiff Nisbett and other visually-impaired consumers with equal access to the Website,

Plaintiff Nisbett alleges that Defendant has engaged in acts of intentional discrimination,

including, but not limited to, the following policies or practices:

                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Nisbett;

                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Nisbett; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Nisbett, as a member of a protected class.

       24.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       25.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Nisbett seeks under 42 U.S.C. § 12188(a)(2).




                                               -9-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 10 of 21



       26.     Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Nisbett seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Nisbett to assist Defendant to comply with WCAG 2.0 guidelines for its Website:

               a.      Remediating the Website to be WCAG 2.0 AA compliant;

               b.      Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.0 guidelines;

               c.      Regularly checking the accessibility of the Website under the

WCAG 2.0 guidelines;

               d.      Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

               e.      Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

       27.     Although Defendant may currently have centralized policies on maintaining

and operating its Website, Defendant lacks a plan and policy reasonably calculated to make

them fully and equally accessible to, and independently usable by, blind and other visually

impaired consumers.

       28.     Without injunctive relief, Plaintiff Nisbett and other visually impaired

consumers will continue to be unable to independently use the Website, violating its rights.

       29.     Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the




                                           -10-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 11 of 21



Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

       30.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                           CLASS ACTION ALLEGATIONS

       31.     Plaintiff Nisbett seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted to

access Defendant’s Website and as a result have been denied access to the enjoyment of

Defendant’s retail operations during the relevant statutory period (“Class Members”).

       32.     Plaintiff Nisbett seeks to certify a State of New York subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of Defendant’s retail operations during the relevant statutory period (“New

York Subclass Members”).

       33.     Common questions of law and fact exist amongst the Class Members and

the New York Subclass Members:

               a.      Whether Defendant’s online retail operations constitute a “public

accommodation” or a service or good “of a place of public accommodation” under Title III

of the ADA;

               b.      Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL;




                                           -11-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 12 of 21



               c.       Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating Title III of the ADA; and

               d.       Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people with

visual disabilities, violating the NYSHRL.

       35.     Plaintiff Nisbett’s claims are typical of the Class Members, and New York

Subclass Members: they are all severely visually impaired or otherwise blind, and claim

that Defendant has violated Title III of the ADA, or NYSHRL by failing to update or

remove access barriers on its Website so it can be independently accessible to the visually

impaired individuals.

       36.     Plaintiff Nisbett will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel competent

and experienced in complex class action litigation, and because he has no interests

antagonistic to the Class or Subclasses. Class certification of the claims is appropriate

under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds

generally applicable to the Class and Subclasses, making appropriate both declaratory and

injunctive relief with respect to Plaintiff, the Class and Subclasses.

       37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.




                                             -12-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 13 of 21



       38.      Judicial economy will be served by maintaining this lawsuit as a class action

in that it is likely to avoid the burden that would be otherwise placed upon the judicial

system by the filing of numerous similar suits by people with visual disabilities throughout

the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       39.      Plaintiff Nisbett, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       40.      Title III of the ADA prohibits “discriminat[ion] on the basis of disability in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases

(or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       41.      Defendant’s Website constitutes a public accommodations under Title III

of the ADA, 42 U.S.C. § 12181(7).

       42.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities the opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       43.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

with disabilities an opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, or accommodation, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       44.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:



                                             -13-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 14 of 21



       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a failure
       to take such steps as may be necessary to ensure that no individual with a
       disability is excluded, denied services, segregated or otherwise treated
       differently than other individuals because of the absence of auxiliary aids
       and services, unless the entity can demonstrate that taking such steps would
       fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue
       burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

       45.      These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Nisbett, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

       46.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff Nisbett requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

       47.      Plaintiff Nisbett, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

       48.      N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent



                                             -14-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 15 of 21



or employee of any place of public accommodation . . . because of the . . . disability of any

person, directly or indirectly, to refuse, withhold from or deny to such person any of the

accommodations, advantages, facilities or privileges thereof.”

          49.   Defendant’s Website is a public accommodation under N.Y. Exec. Law §

292(9).

          50.   Defendant is subject to NYSHRL because its owns and operates its

Website. Defendant is a “person” under N.Y. Exec. Law § 292(1).

          51.   Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website to be completely inaccessible to

the blind. This inaccessibility denies blind patrons full and equal access to the facilities,

goods and services that Defendant makes available to the non-disabled public.

          52.   Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or would

result in an undue burden.”

          53.   Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual

with a disability is excluded or denied services because of the absence of auxiliary aids and

services, unless such person can demonstrate that taking such steps would fundamentally




                                            -15-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 16 of 21



alter the nature of the facility, privilege, advantage or accommodation being offered or

would result in an undue burden.”

       54.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have been

followed by other large business entities and government agencies in making Defendant’s

Website accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its business

nor result in an undue burden to them.

       55.     Defendant’s actions constitute willful intentional discrimination against the

class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in that

Defendant has:

               a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

      56.      Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Nisbett and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website under § 296(2) et seq. and/or

its implementing regulations. Unless the Court enjoins Defendant from continuing to




                                           -16-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 17 of 21



engage in these unlawful practices, Plaintiff and the New York Subclass Members will

continue to suffer irreparable harm.

      57.       As Defendant’s actions violate the NYSHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

      58.       Plaintiff Nisbett is entitled to compensatory damages and civil penalties and

fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

      59.       Plaintiff Nisbett is entitled to reasonable attorneys’ fees and costs.

      60.       Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL

       61.      Plaintiff Nisbett, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

forth herein.

       62.      The NYCHRL provides that “It shall be an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

employee of any place or provider of public accommodation, because of . . . disability . . .

directly or indirectly, to refuse, withhold from or deny to such person, any of the

accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin. Code § 8-

107(4)(a)

       63.      The Website is a public accommodation under NYCHRL, N.Y.C. Admin.

Code § 8-102(9).

       64.      Defendant is subject to NYCHRL because it owns and operates its Website,

making it a person under N.Y.C. Admin. Code § 8-102(1).



                                             -17-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 18 of 21



       65.     Defendant is violating the NYCHRL in refusing to update or remove access

barriers to Website, causing its Website to be completely inaccessible to the blind. This

inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public. N.Y.C. Admin. Code

§§ 8-107(4)(a), 8-107(15)(a).

       66.     Defendant’s actions constitute willful intentional discrimination against the

Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

       a.      Constructed and maintained a website that is inaccessible to blind class

members with knowledge of the discrimination; and/or

       b.      Constructed and maintained a website that is sufficiently intuitive and/or

obvious that is inaccessible to blind class members; and/or

       c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       67.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Nisbett and the New York City Subclass Members because

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website under § 8-107(4)(a)

and/or its implementing regulations. Unless the Court enjoins Defendant from continuing

to engage in these unlawful practices, Plaintiff and the New York City Subclass will

continue to suffer irreparable harm.

       68.     As Defendant’s actions violate the NYCHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.




                                            -18-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 19 of 21



       69.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       70.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.

       71.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       72.     Plaintiff Nisbett, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       73.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Nisbett contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website, which Defendant owns, operates and controls,

fails to comply with applicable laws including, but not limited to, Title III of the Americans

with Disabilities Act, 42 U.S.C. §§ 12182, et seq., and N.Y. Exec. Law § 296, et seq.

prohibiting discrimination against the blind.

       74.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nisbett respectfully requests this Court grant the

following relief:




                                            -19-
     Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 20 of 21



               a.      A preliminary and permanent injunction to prohibit Defendant from

violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.,

and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to take

all the steps necessary to make its Website into full compliance with the requirements set

forth in Title III of the ADA, and its implementing regulations, so that the Website is

readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., and the laws of New York

               d.      An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

as Class Counsel;

               e.      Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.      Pre- and post-judgment interest;

               g.      An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.      Such other and further relief as this Court deems just and proper.


                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Nisbett demands a trial by jury on all

questions of fact the Complaint raises.



                                             -20-
    Case 1:20-cv-02739-ALC Document 1 Filed 04/02/20 Page 21 of 21



Dated: New York, New York
       March 31, 2020

                             LIPSKY LOWE LLP



                             s/ Christopher H. Lowe
                             Christopher H. Lowe
                             Douglas B. Lipsky
                             420 Lexington Avenue, Suite 1830
                             New York, New York 10170
                             212.392.4772
                             chris@lipskylowe.com
                             doug@lipskylowe.com




                                 -21-
